DETAILED ACTION
This action is responsive to Applicant’s response to Restriction filed 8/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (as shown in Fig. 6) in the reply filed on 8/31/2022 is acknowledged. Applicant asserts claims 1-13 read on the elected species, and the Examiner agrees.

Claim Status
Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 (all pending) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “the fluid medium of the second flow path part” lacks proper antecedent basis. Particularly, the claim has established fluid medium of the first flow path, but have not recited a step wherein the fluid medium travels from the first flow path part to the second flow path part. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “such that the fluid medium is discharged through the medium discharge part”.
Regarding claims 2-13, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohama (US Patent 6,536,452).
Regarding claim 1, Kohama teaches a double tube structure flow cell apparatus (Kohama – C7, L38-58 and figs. 1-4, apparatus #1) comprising: a first flow path formation part (Kohama – C7, L38-58 and figs. 1-4, outer cleaning bath #3) connected to a medium inlet part (Kohama – C8, L44-48 and Figs. 1-4, injectors #21) such that a fluid medium is introduced into the medium inlet part (Kohama - C8, L44-48: cleaning liquids) and having a first flow path part such that the fluid medium flows in the first flow path part (Kohama – Figs. 1-4, volume of outer cleaning chamber #2); a second flow path formation part (Kohama – C7, L38-58 and figs. 1-4, inner cleaning bath #5) having a second flow path part (Kohama – Figs. 1-4, volume of inner cleaning chamber #4) in communication with the first flow path part (Kohama – Figs. 1-4, volumes of #2 and #4 are in at least thermal communication) and connected to a medium discharge part (Kohama – C9, L30-31 and Figs. 1-4, drain port #34) such that the fluid medium of the second flow path part is discharged through the medium discharge part (Kohama – Figs. 1-4, to drain inner cleaning bath #5/cleaning chamber #4); and a bubble discharge part (Kohama – Figs. 1-4, opening in upper wall to accommodate lid #10, where the open space would allow dissolved gases to bubble and escape) connected to the first flow path formation part to discharge air bubbles mixed with the fluid medium of the first flow path part (as previous).

To clarify the record, the claim limitations “such that a fluid medium is introduced into the medium inlet part and having a first flow path part such that the fluid medium flows in the first flow path part”, “such that the fluid medium of the second flow path part is discharged through the medium discharge part”, and “to discharge air bubbles mixed with the fluid medium of the first flow path part” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Nevertheless, Kohama teaches the intended uses as set forth above.

Additionally, the Examiner notes that the “medium inlet part” and the “medium discharge part” have not been positively recited as part of the apparatus, and can be met by prior art that does not explicitly disclose such parts but demonstrates a capability of being connected to such part. Nevertheless, the Examiner has set forth the rejection as if the elements were positively recited, in the interest of compact and expedited prosecution.

Regarding claim 2, Kohama teaches wherein the second flow path formation part is disposed inside the first flow path formation part (Kohama – Figs. 1-4, inner cleaning bath #5 is disposed inside outer cleaning bath #3).

Regarding claim 10, Kohama teaches wherein a cross-sectional area of the first flow path part is larger than a cross-sectional area of the medium inlet part (Kohama – Figs. 1-4, cross-sectional area of outer cleaning bath #2 is larger than a cross-sectional area of nozzles/injectors #21).

Regarding claim 11, Kohama teaches a drain part connected to the first flow path formation part (Kohama – C8, L54-57 and Figs 1-4, drain port #22 on the bottom of outer cleaning bath #3, also including tube #24 with valve #23 and port #34, tube #36, and valve #35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohama (US Patent 6,536,452), as applied to claims 1-2 and 10-11 above, and further in view of Tormod (US Patent 8,068,227).
The limitations of claims 1-2 and 10-11 are set forth above.
Regarding claim 3, Kohama teaches wherein the first flow path formation part includes: an outer housing to which the medium inlet part and the bubble discharge part are connected (Kohama – Figs. 1-4, housing of outer cleaning bath #3 is connected to the opening for lid #10 and the nozzles #21, since each and every component is rigidly attached as part of a single apparatus). 

Kohama does not teach light transmission parts formed on both sides of the outer housing to transmit light.
However, Tormod teaches light transmission parts (Tormod – C4, L49-51 and Fig. 1, windows #36 and #38) formed on both sides of the outer housing to transmit light (Tormod – Fig 1, light from diode #20 passes through #36 and #38 to reach detector #40).
Kohama and Tormod both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kohama apparatus to comprise the light transmission parts/system of Tormod in order to provide for a system of optical detection of compounds in solution that does not generate excess heat (Tormod – C2, L13-15) and has high sensitivity, linearity, and dynamic range (Tormod – C2, L40-42, where C3, L6-10 state the disclosed invention overcomes the previous problems).

Regarding claim 4, Kohama teaches wherein the second flow path formation part (Kohama – C7, L38-58 and figs. 1-4, inner cleaning bath #5) includes: an inner housing of which both sides are open such that the first flow path part and the second flow path part communicate with each other (Kohama – Fig. 1 and 4, left and right sides of the upper portion of inner bath #5 are open such that, in a partially raised configuration, the volumes #2 and #4 would be in communication) and to which the medium discharge part is connected (Kohama – Figs. 1-4, each and every element of the apparatus is rigidly connected to each other, thus each and every element are “connected”); and a bubble separation part (Kohama – Figs. 1-4, sealing part #30) formed on an outer surface of the inner housing (see Figs. 1-4).
The Examiner notes that par. [0047] of the instant publication ‘140 describes where the “bubble separation part” gains its function by protruding from an outer surface of the inner housing. As such, if the prior art teaches any protrusion on an outer surface of the inner housing, then the Examiner asserts the prior art protrusion could reasonably be considered a “bubble separation part”.

Regarding claim 5, Kohama teaches wherein the outer housing and the inner housing are arranged in a double tube form (see Kohama Figs. 1-4, inner and outer baths #5 and #3 arranged as an inner/outer elongated structure).

Regarding claim 6, Kohama teaches wherein the bubble discharge part (Kohama – Figs. 1-4, opening in upper wall to accommodate lid #10, where the open space would allow dissolved gases to bubble and escape) is disposed on an upper side of the outer housing (Kohama – Figs. 1-4, opening is disposed through the walls of outer bath #3) to discharge the air bubbles separated from the fluid medium (as above, where the open space would allow dissolved gases to bubble and escape).

Regarding claim 7, Kohama teaches wherein the bubble discharge part (Kohama – Figs. 1-4, opening in upper wall to accommodate lid #10) is formed at each of both ends of the outer housing (Kohama – Figs. 1-4, opening defines two inner edges, or “ends”, thus the opening is formed at said ends).

Regarding claim 8, Kohama teaches wherein the bubble separation part (Kohama – Figs. 1-4, sealing part #30) is formed at each of both ends of the inner housing (Kohama – Figs. 1-4, part #30 formed in the vicinity/“at” the outer ends of the housing of bath #5).


Regarding claim 13, Kohama does not teach a monitoring unit configured to measure a state of the fluid medium by irradiating the fluid medium flowing along the second flow path part with light.
However, Tormod teaches a monitoring unit (Tormod – C4, L30-34 and Fig. 1, light-emitting diode #20 with photo-detector #40) configured to measure a state of the fluid medium by irradiating the fluid medium flowing along the second flow path part with light (Tormod – C4, L30-51: diode #20 emits light that passes through solution in cell #30 to reach detector #40; C5, L5-12: used to detect a concentration of a substance in solution).
Kohama and Tormod both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kohama apparatus to comprise the light transmission parts/system of Tormod in order to provide for a system of optical detection of compounds in solution that does not generate excess heat (Tormod – C2, L13-15) and has high sensitivity, linearity, and dynamic range (Tormod – C2, L40-42, where C3, L6-10 state the disclosed invention overcomes the previous problems).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohama (US Patent 6,536,452) and Tormod (US Patent 8,068,227), as applied to claims 3-8 and 13 above, and further in view of Watanabe (US Pub. 2004/0060574).
The limitations of claims 3-8 and 13 are set forth above.
Regarding claim 9, Kohama modified by Tormod does not teach wherein the bubble discharge part includes: a bubble discharge line connected to the outer housing and a first pump; and an opening control valve installed in the bubble discharge line.
However, Watanabe teaches wherein a bubble discharge part includes: a bubble discharge line (Watanabe – [0053] and Fig. 1, suction line #5) connected to an outer housing (Watanabe – Fig. 1, connected to lid assembly #16) and a first pump (Watanabe – [0066] and Fig. 1, connected to vacuum suction unit #15); and an opening control valve installed in the bubble discharge line (Watanabe – [0069] and Fig. 1, suction valve #22 on line #5).
Modified Kohama and Tormod both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kohama apparatus to include the bubble discharge part of Watanabe in order to allow for evacuation of the processing bath even during chemical treatment (Watanabe – [0069]) to control processing pressures (Watanabe – [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kohama (US Patent 6,536,452) and Tormod (US Patent 8,068,227), as applied to claims 3-8 and 13 above, and further in view of You (US Patent 6,863,079).
The limitations of claims 3-8 and 13 are set forth above.
Regarding claim 12, Kohama teaches wherein the drain part (Kohama – C8, L54-57 and Figs 1-4, drain port #22 on the bottom of outer cleaning bath #3, also including tube #24 with valve #23 and port #34, tube #36, and valve #35) includes: a first drain line (Kohama – C8, L56-57 and Figs. 1-4, drain tube #24) connected to the first flow path formation part and the medium discharge part (Kohama – Figs. 1-4, connected to outer bath #3); a first opening/closing valve installed in the first drain line (Kohama – C8, L56-57 and Figs. 1-4, valve #23 on drain tube #24); a second drain line (Kohama – C9, L30-31 and Fig. 1, drain tube #36); and a second opening/closing valve installed in the second drain line (Kohama – C9, L30-31 and Fig. 1, valve #35 on drain tube #36).

Kohama modified by Tormod does not teach wherein the second drain line is branched off from the first drain line.
However, You teaches wherein a second drain line is branched off from a first drain line (You – Fig. 4, plurality of drain lines from part A, part B of tank #32, as well as a drain line from tub #66 that all connect at a single collection tube “branch point” in discharge section #36 and flow to drain).
Modified Kohama and You both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drain lines of modified Kohama to comprise the discharge apparatus of You in order to allow for conservation of washing solution and/or to facilitate quick replacement of washing solution (You – C2, L66-C3, L6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calio (US Patent 6,054,062) teaches a liquid etching apparatus with inner/outer tube structures (Figs. 1 and 3). Ni (US Patent 6,200,387) teaches a tubular liquid processing chamber with a plurality of inlet/outlets (Figs. 1A and 3). Seto (US Patent 6,276,379) teaches an anti-microbubble deposition apparatus (Figs. 3-4B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718